Title: From John Adams to Boston Patriot, 18 June 1811
From: Adams, John
To: Boston Patriot





Quincy, June 18, 1811.

    
    As my object is to deposit as much about  information concerning an interesting period of our history, as remains in my possession, and that they may not be scattered like the season’s leaves and like my friend Samuel Adams’ papers, I think it proper to send you some other copies which happen to be in my power.—

    
To B Franklin, Esq.
Paris, 5th June, 1782.
    Sir—Mr. Laurens, while under confinement in England, proposed that upon his being liberated upon his parole, he would apply to you for an exchange in favor of my lord Cornwallis, by a discharge of his lordships parole, granted upon the surrendry of his garrison, at the village of York in Virginia; and in case of your being under any difficulty in making such exchange, he undertook to write to the congress, and to request it of that assembly, and made no doubt of obtaining a favorable answer, without loss of time.
    This proposal, signed by Mr. Laurens’ hand, I carried and delivered, I think in the month of December last, to the then secretaries of state, which was duly attended to; and in consequence thereof, Mr. Laurens was soon after set at full liberty. And though not as a prisoner upon parole, yet it is to be hoped, a variation in the mode of discharge will not be supposed of any essential difference. And with respect to Mr. Laurens, I am satisfied he will consider himself as much interested in the success of this application, as if his own discharge had been obtained under the form proposed by the representation which I delivered to his majesty’s secretaries of state. And I make no doubt will join lord Cornwallis in an acknowledgement of your favour and good offices in granting his lordship a full discharge of his parole, as abovementioned. I have the honor to be, sir, your most obedient, humble servant,
    
Signed, Richard Oswald.
    P.S. Since writing the above I recollect I was under a mistake, as if the proposal of exchange came first from Mr. Laurens—whereas it was made by his majesty’s secretary of state to me, that Mr. Laurens should endeavour to procure the exchange of lord Cornwallis, so as to be discharged himself; which Proposal I carried to Mr. Laurens, and had from him the obligation abovementioned, upon which the mode of his discharge was settled.
    
R.O.
    I find another letter in Mr. Franklin’s peace book, on which, as I knew nothing about it, I shall make no remarks. A translation of it may suffice.—
To B. Frnaklin Esq.
Versailles, 8th August 1782.
    I have received, sir, the letter of this day, with which you have honored me, and the copy of the power which Mr. Oswald has communicated to you. The form in which it is conceived not being that which is usual, I cannot decide my opinion on a first inspection. I proceed to examine it with the greatest attention, and if you will render yourself here on Saturday morning, I shall then be able to confer on the subject with you and Mr. Jay, if it should be convenient to him to accompany you. I have the honor to be most perfectly, sir, your most humble and most obedient servant.
Signed, De Vergennes.
    That nothing in my possession may be omitted which can enable your readers to form a judgment of the subsequent proceedings of the ministers for peace, the following votes of congress are here inserted.
    By the United States in congress assembled.
    September 10, 1782.
    Resolved, That the secretary of foreign affairs be, and he is hereby directed to obtain as speedily as possible, authentic returns of the slaves and other property which have been carried off or destroyed in the course of the war by the enemy, and to transmit the same to the ministers plenipotentiary for negotiating a peace.
        
    
    Resolved, That in the meantime the secretary for foreign affairs inform the said ministers that many thousands of slaves and other property to a very great amount, have been carried off or destroyed by the enemy; and that in the opinion of congress, the great loss of property which the citizens of the United States have sustained by the enemy, will be considered by the several states as an insuperable bar to their making restitution or indemnification to the former owners of property which has been or may be forfeited to or confiscated by any of the states.
    By the United States in congress assembled,
    Sept. 17, 1782.
    Resolved, That the honorable Henry Laurens be informed in answer to his letter of the 30th May 1782, that the reasons which induced the United States in congress assembled, to appoint him to be one of their ministers plenipotentiary for negotiating a peace, still existing, his services in the execution of that trust cannot be dispensed with.
    
    Resolved, That the honorable John Adams, Benjamin Franklin, John Jay and Henry Laurens be respectively informed that it is the pleasure and express direction of congress, that they punctually attend and assist in the negotiations for peace, and that each of them be instructed, upon receiving information of the time and place appointed for opening the negotiations, immediately to give notice thereof to the rest that may be in Europe, in order that each may have a seasonable opportunity to take part in the trust reposed by the said commission, and earnestly enjoined by this act.
    
    Signed, Cha: Thomson, Sec’y.
    Whether the following votes of congress were received by their ministers before or after the signature of the preliminary and provisional articles of peace, which was on the 30th of November 1782; a point which I am unable to determine by memory, or by any minutes in my possession; it is proper they should be inserted here.—
    By the United States in congress assembled,
    October 3, 1782.
    On report of a committee to whom were referred, notes of a conference with the minister of France, held by a committee of congress on the 24th of September last—
    Resolved, That the minister plenipotentiary of his most christian majesty, be informed—That the communication made by the said minister on the 24th of September last, is considered by congress as an additional proof of his majesty’s magnanimity, and has confirmed those sentiments of affection and confidence, which his wise, steady and liberal conduct, in every stage of the war, had so justly inspired.
    That his most christian majesty’s declaration to the British minister at Paris, that he will neither treat nor terminate any negociation, unless the interests of his allies and friends shall be considered and determined, is entirely correspondent to the part which these United States are resolved to take in any negotiations for peace.
    
    That Congress, with the utmost satisfaction, embrace this opportunity to renew their assurances that in every event, the United States will inviolably adhere to their alliance with his most christian majesty, which they consider to be equally essential to their interest and their glory.
    That they will hearken to no propositions for peace which shall not be discussed in confidence and in concert with his most christian majesty, agreeably to the declaration made to the minister plenipotentiary on the 31st day of May last.
    That upon this principle, congress did not hesitate a moment to reject the proposition made by the British general and admiral as commissioners of peace, for admitting Mr. Morgan, their secretary, to an interview at Philadelphia.
    That they are resolved to prosecute the war with vigor until a general peace shall be obtained, in which their allies shall be comprehended.
    That congress place the utmost confidence in his majesty’s assurances that he will readily employ his good offices in support of the United States in all points relative to their prosperity—and considering the territorial claims of these states, as heretofore made, their participation of the fisheries, and of the free navigation of the Mississippi, not only as their indubitable right, but as essential to their prosperity, they trust that his majesty’s efforts will be successfully employed to obtain a sufficient provision and security for those rights. Nor can they refrain from making known to his majesty, that any claim of restitution or compensation for property confiscated in the several states will meet with insuperable obstacles; not only on account of the sovereignty of the individual states, by which such confiscations have been made; but of the wanton devastation which the citizens of these states have experienced from the enemy and in many instances from the very persons in whose favour such claim may be urged.
    That Congress trust that the circumstances of the allies, at the negotiation for peace, will be so prosperous as to render these expectations consistent with the spirit of moderation recommended by his majesty.
    Ordered, That the committee who brought in the report, communicate to the honorable minister of France, the above answer of congress to his communications.
    
    Ordered, That the secretary for foreign affairs transmit by the first opportunity, a copy of the same to the ministers of these states at foreign courts.
    Signed, Cha. Thompson, Sec’y.
    You have now all the instructions, resolutions and orders of congress in my possession or recollection, which are necessary to enable your readers to form an impartial judgment of all the antecedent and subsequent proceedings. To attempt a narration of all the propositions and counter propositions, the discussions, the examinations, the reasonings which passed between the British and American ministers during every day of the whole month of November would be idle. No memory would be equal to it; and besides it would be endless. A few very easy notes from a very imperfect journal are all that I can furnish.
    
    
    November 3, 1792.—Mr. Jay came to my apartments and spent two hours with me, in conversation upon our affairs and we attempted an answer to Mr. Oswald’s letter. He is perfectly of my opinion, of at Spain,  of his respecting  Mr. Dana’s true line of conduct in Russia, as well as his own in Spain, and ours with France, Spain and England. I learned from him, that there had not been harmony between him and Car Michael; that the letter aimed at founding himself upon a French interest, and was more supple to the French ambassador at Madrid, the Comte Montmorin, and to Mr. Gerard, than was approved by the former, that Mr. Gerard endeavored to persuade him, (Mr. Jay) to shew him his instructions; which he refused—and at this refusal, offence was taken—that Vergennes had endeavored to persuade him to treat with the Comte D’Aranda, the Spanish ambassador at the court of Versailles, without exchanging full powers; that he (Mr. Jay) refused to treat until Aranda should shew him full powers from the king of Spain, and give him a copy of them, and until he had shewn his full powers from congress, and D’Aranda had received from him a copy of them. That the Comte de Vergennes also pronounced Mr. Oswald’s first commission sufficient, and advised to make the acknowledgment of American Independence the first article of the treaty. That Mr. Jay would not treat under that commission, that the consequence was, a complete acknowledgment of American Independence, by Oswald’s new commission, under the great seal of Great Britain, to treat with the commissioners of the United States of America. A note of my own, at the end of this journal. Is in these words—“Thus a temperate firmness has succeeded every where, but the base system no where.”
    N.B. in 1811.—The principles and system of Mr. Jay, developed in the conversation of this day, were so precisely the same with those that I had asserted in my correspondence with the comte de Vergennes, fifteen months before; and the same that Mr. Dana had asserted in his correspondence with the marquis de Verne, not long afterwards, at St. Petersburg, and the same which the comte de Vergennes had sanctioned in the name of his master in his answer to the two mediating empires, that I was astonished, but I knew not at what. Was it the muddled confusion of his brain? Was it the defect of his memory? or was it a deliberate settled design to twist every principle to the purpose of depriving us of the fisheries, the western lands and the navigation of the Mississippi? Your readers will not now be surprised that I approved of the conduct of Mr. Jay in very warm terms, and determined to proceed with him on the same principles to the end of the chapter, be the consequences what they might.
    Mr. Edmund Jennings has been so often mentioned in these letters that I will not omit a note which I made this day of a conversation with Mr. Ridley. Mr. Ridley says that Jennings is in easy circumstances, and as he always lives within his income, is one of the most independent men in the world. He (Ridley) remitted him (Jennings) three thousand pounds sterling, when he came over to France. His father left him ten thousand pounds sterling. He kept great company in England and no other. He is related to several principal families in America, and to several great families in England. Was bred to the law in the temple and practised as chamber council, but no otherwise.
    Another note in this journal of the 3d of October 1782—D’Estaing has set off for Madrid and Cadiz. Reste a scavoir, what is his object? Whether to take the command of a squadron? and in that case, where to go? whether to Rhode Island, join Vaudreuil, and go against New-York? or to the West Indies? Will they take New-York, or only prevent the English from evacuating it? Mr. Oswald proposed solemnly to all three of us yesterday at his house to agree not to molest the British troops in the evacuation, but we did not agree to it. This proposition, however, shews they have it in contemplation. Suppose they are going against West Florida—how far are we bound to favor the Spaniards? Our treaty with France must and shall be sacredly fulfilled, and we must admit Spain to acceed when she will; but until she does acceed, our treaty does not bind us to France to assist Spain.
    November 4, 1782.—Called on Mr. Jay, went with him to Mr. Oswald’s, and spent with him and Mr. Stretchy, from 11 o’clock to three,  in drawing up projects of articles respecting debts and tories, and fisheries. I drew up an article anew, in this form.
        “That the subjects of his Britannic majesty and the people of the said United States shall continue to enjoy unmolested, the right to take fish of every kind, on all the Banks of Newfoundland, in the gulph of St. Lawrence, and in all other places where the inhabitants of both countries used at any time heretofore to fish; and also to dry and cure their fish on the shores of Nova Scotia, Cape Sable, the Isle of Sable, and on the shores or any of the unsettled bays, harbours or creeks of Nova Scotia and the Magdalen Islands; and his Britannic majesty and the said United States will extend equal privileges and hospitality to each other’s fishermen as to his own.
    Mr. Jay and I dined this day with the marquis de la Fayette in a large company. The marquis proposed to me in confidence, his going out with D’Estaing to the West Indies; but he was to go a month from that time in a frigate. This I thought a memorable hint, but was not perfectly satisfied whether it was intended to conceal from me the destination of D’Estaing against New-York, or whether his real object was the West Indies, to protect the French West India Islands against the British fleet and army in case they should evacuate New-York and proceed to attack them.
    Mr. Jay and I, who had spent the day from 11 to 3 at Mr. Oswald’s, returned to his house again early in the evening and remained till 11, discussing the questions between the two countries. We there met again Mr. Stretchy, as artful and insinuating a man as the British ministry could have sent. He pushed and pressed every point as far as it could possibly go. He was the most earnest, eager, pointed spirit, we had ever met. We agreed at last upon the following project for further consideration and discussion.—
    “Whereas certain of the United States, excited thereto by the unnecessary destruction of private property, have confiscated all debts due from their citizens to British subjects, and also in certain instances lands belonging to the latter, and whereas it is just, that private contracts made between individuals of the two countries before the war, should be faithfully executed; and all the confiscation of the said lands may have a latitude not justifiable by the law of nations, it is agreed that British creditors shall notwithstanding meet with no lawful impediment to recovering the full value or sterling amount of such bona fide debts as were contracted before the year 1775, and also, that Congress will recommend to the said states, so to correct, if necessary, their said acts respecting the confiscation of lands in America belonging to real British subjects, as to render their said acts consistent with perfect justice and equity.”
    My famous or infamous journal proceeds—
    November 6th, Tuesday.—Mr. Jay likes Frenchmen as little as Mr. Lee and Mr. Izzard did. He says they are not a moral people. They know not what it is. He does not like Frenchman, &c. Our allies do not play fair, he told me. They were endeavoring to deprive us of the fisheries, the western lands, and the navigation of the Mississippi. They would even bargain with the English to deprive us of them. They want to play the western lands, Mississippi, and whole gulph of Mexico into the hands of Spain.”
    Oswald talks of Pultney, and a Plot to divide America between France and England. France to have New England. They tell a story about Vergennes, and his agreeing, that the English might propose such a division, but reserving a right to deny it all.” These whispers ought not to be credited by us.
    N. B. in 1811. The foregoing minutes are transcribed literally from my Journal, omitting only one personal observation on an individual.
    Mr. Jay and Mr. Adams, perfectly united as they were, in practice and in sentiment, on American interests and policy in the negotiation, were not always of a mind upon speculative points. We were not quite agreed in the character of the Frenchmen and Englishmen. Mr. Jay had a low opinion of the French, and an high opinion of the English religion, morals &c. &c. Mr. Adams could see no reason for preferring the English to the French. He thought them two of the most respectable nations that human nature had exhibited; that they ought to esteem each other, and to be esteemed by all the world as an honor to it. In religion they appeared to be nearly on a level, in their different modes: in morals, upon the most impartial comparison of virtue with virtue, and vice with vice, he could see no reason for preferring the English excepting in mercantile, naval, and manufacturing morality, which consisted simply in discipline and punctuality. Historians, who pretend to trace conduct to motives and events to causes, may laugh if they please at this Note; or they may gravely enquire whether this difference of sentiment may be found in this, that Mr. Jay was a Church of England man, and Mr. Adams a dissenter:  that is a Congregationalist; or in this, that Mr. Adams was descended from English Hugenots, that is, Puritains, driven out of England by persecution; and Mr Jay from French Hugonots, that is, Puritans, driven out of England by persecution: and Mr Jay from French Hugonot, driven out of France by persecution; the one under hereditary prejudices, against the English, and the other against the French dissente a from establishments are generally quite as honest as those who adhere them. To say nothing of the Puritans, I will say of the French Hugonots, this in all countries to which they were banished they have been among the most exemplary and useful citizens. In this country they have furnished us with three Presidents of Congress and two at least of our most excellent Governors of States.
    
    Jay and Adams, however, were well agreed in laughing at Pultney’s insinuation of a plot to divide America between England and France. It would be ridiculous to waste time in exposing the absurdity of such an idea. It would be a solemn treaty of an eternal war between France and England.
    The Journal proceeds—
    November 9, 1782, Saturday—The Marquis de La Fayette came into my rooms and told me he had been to Versailles, and in consultation with the Comte de Vergennes about the affair of money, as he and I had agreed he should. He said he found that the Comte de Vergennes and the French Ministry, were of the same opinion with me, that the English were determined to evacuate New-York. (an opinion that I had before expressed to the Marquis)After some time, the Marquis told me, with a great air of confidence, that he was afraid the Comte de Vergennes took it amiss that I had not been to Versailles to see him. The Comte told him that he had not been officially informed of my arrival; he had only learned it, from the returns of the Police.
    
    I went out to Passy, to dine with Dr. Franklin, who had been to Versailles, and presented his memorial and the papers accompanying it, (relative to money, a loan of which was much wanted by the Doctor, but  never obtained, as will appear hereafter) The Comte said he would have the papers translated and laid before the King; but the affair would meet with many difficulties. Dr. Franklin brought the same message to me from the Comte, as the Marquis de La Fayette had done, and said he believed it would be taken kindly, if I went, (i.e. to Versailles to make a visit to the Comte.) I told both the Marquis and the Doctor, that I would go to-morrow morning. (Though I hinted nothing to either, yet Dr. Franklin, if he recollected his own, and the Comtes’ compliments to Congress against me, and the declaration of the letter, that he would have nothing to do with me, could be at no loss for the motives of my want of assiduity in paying my court to Versailles.)
    November 10, 1782. The journal proceeds in these words, “Accordingly, at 8 this morning I went and waited on the Comte.—He asked me how we went on with the English? I told him we divided upon two points, the tories and Penobscot; two ostensible points; for it was impossible to believe that my lord Shelburne or the nation cared much about such points. I took out my pocket and showed him the record of governor Pownal;s solemn act of burying a leaden plate with this inscription: May 23, 1759, Province of Massachusetts bay, Penobscot, Dominions of Great Britain. Possession confirmed by Thomas Pownal, governor. This was planted on the east side of the river of Penobscot, three miles above marine navigation. I shew him also all the other Records, the laying out of Mount Desert, Machias, and all the other towns to the east of the river Penobscot; and told him that the grant of Nova Scotia by James the first to Sir William Alexander, bounded it on the river St. Croix; and that I was possessed of the authorities of four of the greatest governors the king of England ever had, Shirley, Pownal, Bernard and Hutchinson, in favor of our claim; and of learned writings of Shirley and Hutchinson in support of it. The comte said that Mr. Fitzherbert told him they wanted it for masts; but the comte said that Canada had an immense quantity. I told him I thought there were few masts there, but that I fancied it was not masts but tories that again made the difficulty. Some of them claimed lands in that territory and others hoped for grants there.
    The comte said it was not astonishing that the British ministry should insist upon compensation to them, for that all the precedents were in favor of it. That there had been no example of an affair like this, terminated by a treaty, without re-establishing those who had adhered to the old government, in all their possessions. I begged his pardon in this, and said that in Ireland at least their had been a multitude of confiscations, without restitution. Here we ran into some conversation concerning Ireland, &c. Mr. Rayneval, who was present, talked about the national honour and the obligation they were under to support their adherents. Here I thought I might indulge a little more latitude of expression than I had done with Oswald and Stratchey, and I answered, if the nation thought itself bound in honour to compensate these people, it might easily do it, for it cost the nation more money to carry on the war one month, than it would cost it to compensate them all. But I could not comprehend this doctrine of national honour. Those people by their misrepresentations, had deceived the nation, who had followed the impulsion of their devouring ambition until it had brought an indelible stain on the British name, and almost irretrievable ruin on the nation, and now that very nation was thought to be bound in honor to compensate its dishonorers and destroyers.—Rayneval said “it was very true.”
        
    
    The comte invited me to dine. I accepted. When I came I found the marquis de la Fayette in conference with him. When they came out the marquis took me aside and told me he had been talking with the comte upon the affair of money. He had represented to him Mr. Morris’ arguments, and the things I had said to him, as from himself, &c.—That he feared the arts of the English—that our army would disband, and our governments relax &c.—that the comte feared many difficulties—that France had expended two hundred and fifty millions in this war, &c.—that he talked of allowing six millions and my going to Holland with the scheme I had projected, and having the king’s warrantee &c. to get the rest.—that he had already spoken to Mr. De Fleury’s friends, and intended to speak to him, &c.
        
    
    We went up to dinner. I went up with the comte alone. He shewed me into the room, where were the ladies and the company. I singled out the comtesse and went up to her to make her my compliment. The comtess and all the ladies rose up; I made my respects to them all, and turned round and bowed to the rest of the company. The comte who came in after me, made his bows to the ladies and to the comtesse last. When he came to her he turned round and called out, “Monsieur Adams! venezia voila la comtesse de Vergennes!” A nobleman in company said Mr. Adams has already made his court to Madame the Comtess—(i.e. Monsieur Adams a deja fait sa cour a madame la comtesse.) I went up again however and spoke again to the comtess and she to me. When dinner was served the comte led madame de Montmorin, and left me to conduct the comtesse, who gave me her hand with extraordinary condescention, and I conducted her to table. She made me sit next to her on her right hand, and was remarkably attentive to me the whole time.The comte, who sat opposite, was constantly calling out to me, to know what I would eat? and to offer me petits gateaux, Claret, Madeira, &c. In short I was never treated with half the respect at Versailles in my Life.
 
    In the antichamber, before dinner, some French gentlemen came to me and said they had seen me two years ago. Said that I had shewn in Holland that the Americans understand negotiation as well as war.
    
    The compliments that have been made me since my arrival in France, upon my success in Holland, would be considered as a curiosity if committed to writing.—“Je vous felicite sur votre success,” is common to all. One adds, “Monsieur, Ma Foi, vous avez reussi bien merveilleusement; vous avez fait reconnoitre votre independance; vous avez fait une Traite; et vous avez procure de l’argent; voila une Succes parfaite.” Another says, “vous avez fait des merveilles en Holland. Vous avez culbute Le Stathouder, et la partie angloise. Vous avez donne bien de movement. Vous avez remuez tout le monde.” Another said, “Monsieur vous etes le Washington de la negotiation.” This is the finishing stroke! It is impossible to exceed this.
        Compliments are the study of this people and there is no other so ingenious at them.
    The foregoing is a copy of my journal of November 10, 1802, and if your readers should think it a very frivolous thing, they must thank the libeller, who by misrepresenting it, has made so much noise about it in the world, and compelled me to ask indulgence for some observations upon it.
    1. When the first message from the comte de Vergennes, by the marquis de la Fayette, complaining of my not having been to Versailles, and the second to the same purpose by Dr. Franklin, was delivered to me, I was somewhat at a loss to conjecture the design. Was I to go to Versailles to hear an expostulation? a remonstrance? a reproof? an admonition? or in plain vulgar English, a scolding? or was there any disposition to forget and forgive? and say, all malice depart? in truth, by this time I was so confirmed and fortified in my own principles and system, was possessed of such evidence in support of their rectitude, and was so well confirmed by Mr. Jay, that I was not very solicitous about the reception I was to meet from the comte and determined at once to go and meet the worst of it, patiently if I could, indignantly if I must.
    
    2. I had heard confused rumors from Versailles, that the English had pretensions to the Province of Maine, and that there were at court advocates for the American loyalist in London, as they called themselves, and the tories and refugees, as we called them. I carried with me, therefore, some documents to give the comte an idea of our right to the Province of Maine, and of our determination to maintain it. The names of Shirley Pownal, Bernard and Hutchinson, testimonies of undoubted enemies, had such an effect that we heard no more of advocates at Versailles for the British claim of the Province of Maine.
    3. How are we to account for the anxiety at Versailles for American royalists? Was it to countenance every profession and pretention to allegiance, however hypocritical, however contrary to truth, to right, to liberty, to fundamental laws? Was it to prevent what they called a mau vais example? or was it to produce future divisions in America? and make friends of the Mammon of unrighteousness? or was it to engage the royalists in London to add their influence with the ministry to deprive us of the fisheries, the western lands, the Province of Maine, the navigation of the Mississippi, the Province of Louisiana, &c. &c. &c.? or was it a presentiment of the then future revolution in France? A presage that the time was not far distant when French royalists would feel the want of sympathy from all royalists in England and in all Europe as well as in America? let the wise, the humane, the benevolent, the candid, the learned, the sagacious, consider these as foolish questions or as serious ones, as they please. They all occurred to me at the time—and the last with as much force as any, for I had many reasons to believe that the king himself, as well as his most precinct courtiers, were not without apprehensions of a revolution in France and in all Europe.
    4. In the first observation I have stated the situation of my mind when I went to Versailles, i. e. uncertain whether my reception would be friendly or the contrary—but upon my arrival at the comte de Vergennes’ office I found him and his most confidential secretary, Rayneval, civil, smiling, calm, polite and cordial. I returned their civilities with what the French call an easy politeness—and after the conference and the obliging invitation to dinner, went, according to our constant practice when I had been at court with Dr. Franklin and Mr. Lee in former years to take my walk in the gardens of Versailles among the water works and the sublime and beautiful productions of the fine arts in that delightful scene.
    
    5. At the hour of dinner, which was always punctual at a quarter after two, I returned to the Comte and went up with him to the company assembled. When I found myself treated, in the presence of so many courtiers, with an attention so marked and distinguished, I said to myself, is this the Comte de Vergennes, who has written so many letters, and sent such complaints against me to congress with so express and unreserved a desire and design to disgrace and ruin me? Is this the Comte de Vergennes, who two years ago declared to Dr. Franklin that he would answer no more of my letters, and that he never would have any thing more to do with me? O ha Dr. Franklin written falsehoods to congress?  Haec olim meminisse iuvabit. As soon as I can seize a pen I will commit this day’s adventures to writing. What can be the cause of this instantaneous conversion, this metamorphosis in the twinkling of an eye of the Comte de Vergennes from an avowed mortal enemy, to an enthusiastic or hypocritical friend? Has the defeat of his manœvures at Passy and Philadelphia, convinced him that his influence is not so great as he had calculated? Or has the popularity in France of my success in Holland, convinced him, that an appearance of coldness or dryness between him and me, insignificant as he thought me, would be remarked at court, in the city, and spread through the nation, and through Europe, and lessen him in the eyes of the world? Or had the king himself interposed, and commanded him to treat me with more decency? This last may be thought the most extravagant supposition of all—but from the invariable conduct of the king towards me, and from all I ever heard of his expressions concerning me, it appeared to me not the least probable.
    Accordingly, as soon as I arrived at my apartments, late as it was, and fatigued as I was with the journeys, the walks, the ceremonies, and visits of the day, I committed to writing this notorious journal of the 10th of Nov. 1782. 
    6. This journal might have passed into everlasting oblivion had not Hamilton, in his pamphlet, made it notorious.
    It seems, by his own account, that this writer had made a study of my character, in order to form an accurate idea of my talents; (and I will add, like the priests of antiquity, scive voluut a creta dumus et que inde timeri—and as he had made a study of the character and conduct of Washington, in order to destroy his reputation in Europe and America, by writing an history of his battles and campaigns.) This scrutiny, according to his own account, (see Issue 1 page 7) enhanced his esteem in the main for my moral qualifications, but lessened his respect for my intellectual endowments. He then adopted an opinion, which all his subsequent experience has confirmed that I was a man of an imagination sublimated and eccentric, propitious neither to the regular display of sound judgment, nor to perseverance to a systematic plan of conduct; and began to perceive what has since been too manifest, that to this defect are added the unfortunate foibles of a vanity without bounds, and a jealousy, capable of discolouring every obbject.
    
    The libel proceeds to the enumeration of particulars. And this journal makes a conspicuous figure in these words.
    “Strong evidence of some traits of this character, is to be found in a journal of Mr. Adams, which was sent by the then secretary of foreign affairs to congress. The reading of this journal extremely embarrassed his friends, especially the delegates of Massachusetts; who, more than once interrupted it, and at last, succeeded in putting a stop to it, on the suggestion that it bore the marks of a private and confidential paper, which by some mistake had gotten into its present situation, and never could have been designed as a public document for the inspection of congress. The good humour of that body yielded to the suggestion.
    “The particulars of this journal cannot be expected to have remained in my memory—but I recollect one which may serve as a sample:—Being among the guests invited to dine with the Comte de Vergennes, minister for foreign affairs, Mr. Adams thought fit to give a specimen of American politeness, by conducting Madame de Vergennes to dinner; in the way, she was pleased to make retribution, in the current coin of French politeness, by saying to him, “Monsieur Adams, vous etes le Washington de negotiation.” (Mr. Adams, you are the Washington of negotiation.) Stating the incident, he makes this comment upon it—“these people have a very pretty knack of paying compliments.” He might have added, “they have also a very dexterous knack of disguising a sarcasm.”
    How exquisitely witty!
     how irresistibly eloquent! how killingly satirical. This was no doubt an essential link in that great chain of “analysis of investigation” into my intellects and morals, which was to “sacrifice Adams and secure the election of Pinkney.” The continent was to be bound in the adamantine chains of honour, by the congressional caucus at Philadelphia, to give equal votes for Adams and Pinkney; and at the moment when the house of representatives were to decide which of the two should be president, this pamphlet was to be put into the hands of the members, and secure “the sacrifice of Adams” and the choice of Pinkney. His confidant betrayed him and published the pamphlet too soon.
    7. I hope your readers will compare the journal with Hamilton’s insolent abuse of it, and then say whether a specimen of more impertinent impudence was ever committed to paper than the latter. All the wit in it consists in his own ignorance, presumption, and two fictions of his own brain. There is not a syllable in the journal or the comtesse of Vergenne’s saying “you are the Washington of negotiation.” Poets have a licence to fabricate, but wise statesmen have none; and “analysis of investigation” surely has none. Are these the arts, my fellow citizens, by which your Presidents are to be turned in and turned out? If they are, you had better pray at once for king log, or appoint Presidents by the neighing of a horse.
    8. In enumerating the variety of phrase in which French gentlemen, since my arrival from Holland, and particularly on that day, has complimented me on my success in Holland, I inserted in the journal, another (gentleman) said “you are the Washington of negotiation.” This is the finishing stroke. It is impossible to exceed this. Compliments are the study of this people, and there is no other so ingenious at them. Where then is Hamilton’s “pretty knack.” Not in the journal, but in the libelous, fictitious brain. Nothing is more obvious in the real journal, than the manner with which the intended compliment is marked.
    
    9. It is apparent that Hamilton either never knew, or had totally forgotten the compliment, and accusations to congress against me, informally and formidably made by both Vergennes and Franklin. If these had been known to him and recollected by him, he could not but have been struck by the miraculous conversion of both, which appeared in this day’s journal—When both appeared in the light of cringing sycophants or contrite penitents, instead of open, determined and envenomed enemies.
 
    10. Is there a son of dullness in the world, who would not have been surprised, and who would not have received a strong impression from such a contrast? So sudden? So unexpected? In transacting so great affairs as the peace of the world, is there an idiot who would not have committed it to writing?
    11. The first French gentlemen who compared me to Washington, expressed himself in such a manner, as to excite risibility to such a degree, that it was with difficulty I could hear it, without laughing in his face. I did however, preserve my gravity and civility. The words were these, pronounced in the broadest and most distinct articulation imaginable. “Monseur! vous etes Le Vaugstaingstoung de la negotiation.” The point of this however, I soon found was a common place compliment. Many others had it ready prepared; but scarcely any two pronounced the name of the General alike. One had it “Vaxingsting”—another “Vaxangsting”—another “Vasangston.” Every imaginable variety of noise except the right. I do not recollect any one gentleman or lady in France, who ever pronounced the word Washington, neatly and correctly, except the Marquis de la Fayette, and his Marchioness. By long use they had acquired the habit.
    If I am obliged to repeat upon this occasion, things that have been said before, it is not my fault.
    When Mr. Adams returned to Versailles from Holland, after accomplishing the treaty with that republic, and a considerable loan of money at four and an half per cent; wherever he was saluted with the compliments of almost every French gentleman who spoke to him.—“Monsieur vous avez fait des grands choses en Holland”—“Vous avez fait beaucoup parler de vous par tout L’Europe”—“Vous avez montrez beaucoup d’espirit en Holland”—“Vous avez vaincue le chevalier York et le stathouder en Holland”—Vous avez chassee, le my Lord York” Vous avez terrassee Le Stathouder.” “Vous avez oculver  see Le Stathoudes et le Lor York,” and an hundred others which were never minuted in any secret journal, and would never have been again recollected, if Mr. Hamilton had not brought them to mind. Indeed, the negociation in Holland, and its complete success, which had generally been thought impossible both in Europe and America, made a sensation in all Europe; especially in France, Spain, and the most remarkably of all, in England. When the European powers saw, that America had accomplished, what France, Spain, with half the rest of Europe had been endeavoring to do for more than a century, that is, a total separation of the two great maritime and commercial powers, England and Holland, which had been considered as the bulwarks of the protestant religion, the balance of power, and the liberties of Europe for ages; it was universally said, England must give up the point, she must acknowledge the Independence of America, and make peace. The English nation said, here is a league now formed, and will be strengthened if we do not retreat, between the U.S. of America, the whole house of Bourbon and Holland, and it will soon extend to Sweden and Denmark, if not Russia. Against such a combination the British empire cannot stand.
    It was in America only that this great and decisive event was received first in cold water, then covered in snow and at last frozen up in ice, where it may remain with my consent, till warmer weather, if ever there should be a change of winds, which is not at all probable.
    This coldness in America, it is easy to see, was occasioned by French influence, aided by the envoy of certain profligate young men, and it must not be denied, by the jealousy of some virtuous old ones. It was in truth the greatest event of the whole war, and had more decisive influence in producing peace than the capture of Burgois and Cornwallis both together.
    Again, Dr. Franklin had often observed the wonderful dexterity and felicity of the French at a compliment. He said they studied it as a science, and were taught it very early by their parents and tutors. He had shown to Mr. Adams a great number of letters to himself, in which great art and wit were employed in conveying sometimes merited eulogiums, and very often fulsome flattery, to that venerable philosopher. Franklin and Adams who lived in the same house, breakfasted, dined and drank tea together every day when they were both at home, frequently mentioned to each other, instances of compliments, which they had heard French gentlemen and ladies make to each other, and remarked the ingenious turns, the pretty conceits, the exquisite points, and the fine figures of rhetoric which appeared in some of them. “The Washington of negotiations,” appeared as studied, as concise, and as far fetched as any I had heard, and this with another circumstance which will next be explained induced me to insert it in the journal.
    The circumstance was this: Another frequent topic of conversation between Franklin and Adams, was the universal affectation of both sexes to mispronounce English words and especially English names both of places and persons. The name of Franklin was pronounced Frawnklawng, Frawnklang, Franklang, or any thing but as it should be. Adams, was Awdawms, Awdawng, Addong, &c. Thaxter, was Tawgestsy, Tackestay, Tagistare, Taugistare, &c. It might be easy and it would be endless to multiply examples. But of all worlds in our language, that of Washington was the most cruelly tortured. Scarcely any two persons spoke it alike.
    When the worlds were first pronounced to me "Vous etes le Vaugstaingstoung," the double point of the intended compliment and the addition of the sound of the world, both together, had the effect of the most exquisite ridicule, and one could scarcely refrain from an uncivil laugh in the face of the person who pronounced the sentence. Had the gentleman called me a second "Frawnklang" of negotiation, he would have thought it, and I should have esteemed it, a higher compliment still—for they admired Franklin much more than Washington.
    At night this whimsical adventure among the others of the day, was minuted in the journal—This is a frank and faithful account of a trifle forgotten by all reasonable men for eighteen years, and then gravely brought before the world by an extraordinary man against “an ordinary one,” to create and uncreate a President of the United States.
    12. This journal is alledged by Hamilton, as a proof of “an imagination sublimated and eccentric; a vanity without bounds; and a jealousy capable of discolouring every object.”
    Although this journal had been made too famous by the silent whispers of jealous rivals, and the malicious sarcasms of impertinent backbiters for eighteen years—yet it had not prevented congress in the meantime, from sending Mr. Adams upon another forlorn hope, an embassy the most extraordinary, the most singular, the most scabreux (for no English word can express it so well,) than appears in the history of mankind; I mean the mission to the king of G. Britain. It had not prevented the American people from twice electing Mr. Adams for their vice-president, and once as their president of the United States. Yet it was now brought forward by Alexander Hamilton to prevent a second election. It is necessary therefore that the true history of it should be written.
    
    This journal of Mr. Adams was intended for no inspection but his own. It was laid before congress by a mere mistake, committed in a confused hurry of business at midnight.
    When the negotiations were finished and the definitive treaty signed, on the third of September 1788, Mr. Adams was employed for several days in writing letters to the secretary of state, Mr. Livingston, to his particular friends, and to his public friends in congress and out of it, and had for several nights been up with two clerks, Mr. Thaxter and Mr. Charles Storer, till twelve, one, and two o’clock at night. This hurry had been occasioned by an absence of three weeks. The necessities of congress had drawn for large sums of money, in bills to satisfy which no funds were provided. Mr. Adams was compelled, when the signature of the definitive treaty was almost daily expected to abandon the scene of action to go to Amsterdam to negotiate a new loan of money. In three weeks this business was accomplished, the bills of exchange honored and the credit of the United States saved. But it cost Mr. Adams the fatigue of journies, going and coming of more than six hundred and fifty miles in six days. This fatigue and the excessive labor and watchings in preparing despatches for America after his return, cost him another fever, not much less dangerous and distressing than that at Amsterdam, two years before.
    
    Mr. Adams was very anxious that the motives should be understood which had induced him and Mr. Jay to depart from their instructions. He had reasons enough to believe, that the whole blame would be thrown upon him and Mr. Jay, by the Comte de Vargennes, by the Courtiers at Versailles and by all their agents in America and else where, as well as by the friends of Dr. Franklin and Mr. Deane. He expected a second attack in Congress from the French and Franklin for as you have already seen in detail, he had suffered one, of a very formidable kind before. he expected a motion and debate at least, for a vote of censure. In this expectation he was not disappointed, for such a motion was not only made, but a resolution of censure was formally reported to congress, and recommended to their adoption by Mr. Secretary Livingston. The powerful eloquence  and reasoning of Mr. John Rutledge, aided us. But there is neither vanity nor arrogance in supposing that this very journal with all its sins and follies on its head had some share in preventing such a stain upon the records of congress: for, in conjunction with Marbois’ letter and other documents, it would have been a dangerous paper to be published to the people, in vindication of the American ministers against such a censure.
        
    
    Desirous to furnish such members of Congress as he believed would approve his conduct with all the reasons and arguments in his favour, he recollected the hasty and imperfect minutes he had made from day to day in his journal. At first he intended to have gone over the journal himself and to have extracted such parts of it as would be most useful, but finding this impossible for want of time he determined to inclose it to a friend. But the question was to what friend? Mr. Adams’s old inflexible friends, the delegates from Massachusetts had retired and a new sett of members had taken their seats. I may not recollect correctly, but I think Mr. Gorham, Mr. Higginson, and Mr. Jonathan Jackson were now in Congress, and if Mr. King was not then he was soon afterwards, and at this time and in that place these four gentlemen contracted that intimacy with Mr. Hamilton, which lasted as long as he lived. Mr. Graham and Mr. Higginson had most certainly never been my friends. I could not think of sending such a journal to either of them. Mr. King was totally unknown to me.
    Jonathan Jackson was a relation of Mrs. Adams. I had personally known his father, and much more particularly his mother. Norton Quincy, my uncle, had been for a long course of years intimate in Mr. Jackson’s family. in short this gentleman was as natural to me, as if I had been brought up with him.
    He lived at a distance from me, at Newburyport when I lived in Boston, or Braintree. The intercourse between us was not and could not be frequent. But I was well informed, that although his most intimate friendships, and his daily habitual intercourse was with the friends of Hutchinson and the advocates of the British ministry; and although these friends of his had taken great pains to convert him to their faith; Yet he had resisted all their importunities, and stood steadfast and immovable  in the principles of his country. Such integrity was rare, if not as Caesar pronounces Cato’s to have been singular. This and all that I had heard of the conduct of Mr. Jackson from his youth up, had convinced me, that he was an honest, manly and generous character. Moreover in 1779 I had met Mr. Jackson in the convention that framed the constitution of Massachusetts, and had served with him on the committee of thirty who were first appointed to prepare a plan, or a frame as it was called. Here I was not only confirmed in all the opinions I had formed of his moral and conscientious character; but my esteem was greatly increased by the taste, knowledge, and reading he discovered  far beyond the common attainments of men engaged in mercantile pursuits. 
    To this gentlemen Mr. Adams determined to inclose his journal that Mr. Jackson might make a confidential use of it among confidential friends for the public good. To Mr. Jackson Mr. Adams wrote a private letter in which he informed him, that he had inclosed the Journal with the letter, confiding in Mr. Jackson’s honor and friendship, to return the manuscript in due time to its writer; as he afterwards did.
    By some un acounts le accident or inadvertence of the writer or one of his Secretaries; in the hurry, confusion and fatigue of a midnight exertion to complete all the dispatches to go off the next morning, the Journal, instead of being enclosed in the letter to Mr. Jackson, was enclosed into a dispatch to the Secretary of state, Mr. Livingston. 
    
    When it was laid before congress, Mr. Jackson produced his letter and demanded the Journal  as his property; but this was denied for some time, under pretence that there was important public information in it. If all the members had been “good natured,” this might have been easily accommodated. The wisdom might have been extracted and left with the public, and the folly returned to Mr. Jackson. in the original Journal. But it seems there were some to whom the Nuts were too sweet; and one at least, probably many more, who intended to make use of them, whenever an opportunity should occur, though it should be eighteen years after.
    
    There are two heinous crimes of “vanity without bounds” which Mr. Hamilton presents 1st. the specimen of American politeness in conducting Madame de Vergennes to dinner and recording her compliment. This has been shown to be falsehood and misrepresentation in his account of it. The sudden contrast in the conduct of the Comte towards Mr. Adams has been exhibited at length as a sufficient explanation and justification of committing it to writing. 2d. The comparison of Adams to Washington. I shall leave the public to judge how much vanity there was in this when it is obvious from the very expressions in the Journal that it was recorded with a sneer, and an irony.
   
    
    

John Adams.




